Case 3:21-cv-30068-MGM Document 7-4 Filed 06/18/21 Page 1 of 5




        EXHIBIT
           Case 3:21-cv-30068-MGM Document 7-4 Filed 06/18/21 Page 2 of 5




-$ SonicSolutions
                ALGAE CONTROL
                                                                                                      238 Eridge St, Unit
                                                                                                  Northampton, MA 01050
                                                                                                  Toll-Free: 866-KO-ALGAE
                                                                                                www.Sonic5olutionsllc.com
                                                                                                                             B




                                             DEATER SALES AoREETIIIENT

This Agreement is made and entered into this tJ 'lL day of                                               2020 between
Sonic$olutions Algae Controt LLC, a Delaware (USA) Limited Liability                                  , whose principal
   ce of business is 238 Bri  Street, Unit B, Northampton, MA
                                                         whose p                                                            ts


SonicSolutions Algae              C                              called                                    a nd accept
 I &g frz*t'f4tt&nt                                                                lled              as a DEALER for
represenlation, marketing and sales of all products                                       (he               SYSTEMS)
upon terms and conditions set forth below.

   1.   DEALER SALES EXPECTATIONS:
          A. Resellten (10) Hydro BioScie                                                  12 month timeframe from the
             date of this fully executed                                                      may be a "mix and match"
             of available systems (euaftro-DB@,                                  options, and complete salar packages);
          B. resell 25 Hydro                                              the         d 12 month period (euattra-DB@.
                  MezzoDBn, Dualkit
               C. resell40 Hydro        B                                        uent 12 month periods (euattro-D}@,
                  Mezzo-DBH, Dual kit
               D. if DEALER has                                     establish reciprocal links with SSAC website
                  within 30 days                                   reement.
               E. should the                                     minimum requirements for any 12 month period,
                  the   D                            cl              Status" and/or be removed from the SSAC


  2.                                                   expect payment from the DEALER in a timely manner as
        outl                            10          sales and/or rental fees due. The DEALER, in turn, will be
                   ible for                  nd collecting from their end user

  3
           A.                              unt is 30% off of the Manufacturer's Suggested Retail price (MSRp)
                 for                  Hydro BioScience@ SYSTEMS (euattro-Dl@, Mezzo-DBn , Dual Rit options, and
                              solar packages);
                                  R discount is 20o/o off of the MSRP for all cables, accessories. and individual

           C. The DEALER will receive a BONU$ DISCOUNT of an additional        Sola (totaling 35% off of
              MSRP) for any individual orders over 20 SYSTEMS.
                 (i) Not applicable on cables, accessories or individualcomponents.
                 (ii) Only DEALERs in good standing (no receivables over 30 days outstanding) witl
                      receive the BONUS DISCOUNT.
           D. Add-on products or accessories are not eligible to be included in the SYSTEM count to
              qualifo for a BONUS DISCOUNT.
       Case 3:21-cv-30068-MGM Document 7-4 Filed 06/18/21 Page 3 of 5




4.   PRICING PROMOTIONS: To protect the integrity of the price structure of the SYSTEMS,
     DEALERS should not feature any SSAC Systems priced below existing MSRP prices. This
     specifically refers to lnternet or other advertising vehicles. Prices are subject to the PRICE
     GUARANTEE in paragraph 13.

5.   SHIPPING:
       A, DEALERS are responsible for shipping, taxes (where applicable) and insurance
        B. lnternational DEALERS are responsible for shipping, insurance,     and duty charges.

6. CURRENCY:              The MSRP is in US currency.

7.   ADVERTISING:
       A. DEALER shall have the right to market and sellthe                                           of the
          trade name "SonicSolutions Algae ControlLLC@"
       B. DEALER shallsubmit to $SAC for prior                                            copy, or publicity
          DEALER intends to use in marketing the          S.                                such materials
          within 7 days of their receipt. SSAC further       to               ish         nal materials and
          information on the SYSTEMS as may                                         time. DEALER shall not
          be authorized to use any materials                                        prior approval.

8.   CUSTOMER SERVICE AND TRAINI                                              this Agreement, SSAC shall
     provide continuous support and

         A. Mandatory training       is                                 members who will be selling the
              SYSTEMS. Training                                     of the executed Dealer Agreement.
         B.   DEALER shall                                   nded methods and directions with respect to
              test procedu                                   representations as to the functions of the
              SYSTEM.

9.   DELIVERY: SSAC                         orde       in 15 working days upon receipt of the purchase
     order for the                           for any order are to be paid by the DEALER

10. PA

         A.        less                  payment is due to $SAC under Net 30 terms. SSAC reserves
                    right to        nterest on uncollected amounts due over 30 days past due at a rate
                         per
         B.   On               S in good standing can place additional orders. lf any invoices are over 60-
              days           ue , any future orders are PREPAID only.
                          ationalorders are PREPAID only unless otherwise arranged with SSAC.

l l.WARRANTY: SSAC shall warrant the condition of the SYSTEMS to each retail purchaser of
    such SYSTEMS in accordance with the provisions of the three (3) YEAR LIMITED WARRANTY
    as stated in the User's Manual for transducer heads and two (2) YEAR LIMITED WARRANTY
    on PSUs, cables and accessories. This warranty period is subject to regulations of a given
    country in which the DEALER is conducting business. DEALER does not adopt such warrang
    nor act as a co-warrantor, but will only pass on such warranties to the purchaser.
           Case 3:21-cv-30068-MGM Document 7-4 Filed 06/18/21 Page 4 of 5




    12.   NO FEES: At no time shall DEALER ever be liable for any franchise fee, royalty fee or sum of
          money, however described, as a condition precedent by SSAC performance of this Agreement.

    13.RETURN$: The DEALER will not be permitted to return unsold SYSTEMS that they have
       purchased from SSAC except those with manufacturer's defects. Should DEALER return any
       SYSTEMS to SSAC for replacement due to manufacturer's defects, SSAC will replace the
       defective unit with a unit of the same class size.

14. PRICING: The prices of the SYSTEMS, cables, accessories and                                    inafter called
          PRODUCT LINE) are subject to change at any given time                                   prices on the
          PRODUCT LINE to cover the inflation rate or any improvements                                L     or tn
          SSAC marketing to be used by DEALER. Foreach change in                                             rmed
          thirty (30) days prior to the effective date. The DEAL ER                                          grvrng
          sixty (60) days prior written notice to SSAC in the                                s      pprove the
          change in the Pricing made by SSAC. The orders                                      placed before the
          effective date of any price change are not affected       e

IS.IMPROVEMENTS: SSAC reserves the right                                   p          modify the SYSTEMS or
    any part of component thereof at any time                                            to replace SYSTEMS
    previously manufactured or sold

l6.TERMINATION:

             A.   SSAC may terminate th                                   at any time by giving sixty (60) days
                  prior written notice                                  may terminate this association with
                  DEALER without                                     notice for non-performance reasons as
                  outlined in          1



             B.   DEALER           te                          with SSAC at any time by giving sixty (60) days
                  p rior written                 to             DEALER shall have the right to sell existing
                  lnve                                  , subject to the obligations herein contained, including,
                  but not                               as to pricing payments. On or before sixg (60) days
                                                 Agreement, DEALER shall give written notice to SSAC of the
                                                      has been actively working and on which DEALER seeks
                                         S by SSAC. DEALER will have up to 120 days from notice of
                                         reement to submit purchase orders to SSAC for the projects agreed
                  u                 ination, either by the DEALER or by SSAC, DEALER agrees to turn over
                  all                 in a timely matter so that a newly appointed DEALER or SSAC home
                                   a record of all SYSTEMS installed for service and warranty purposes
                               terminate its association with DEALER for non-payment on goods received

            C. The DEALER agrees not to sell or represent any other ultrasonic algae eliminators other
                  than ones distributed by SSAC and for a period of two (2) years following termination of
                  this Agreement.

1   7.   LEGAL:
           A. The execution of this Agreement or the exercise of any rights hereunder is not intended
              and shallnot be construed as creating a partnership or joint venture between SSAC and
              DEALER or any other party. The validity, construction, and interpretation of this DEALER



                                                                                                       [-,
        Case 3:21-cv-30068-MGM Document 7-4 Filed 06/18/21 Page 5 of 5



             Agreement and the rights and duties of the parties hereto shall be governed by the laws
             of the Commonwealth of Massachusetts, This DEALER Agreement constitutecthe entire
             understanding between SSAC and the DEALER and contains the final, complete and
             exclusive statement of representation, promise, or inducement of any kind unless set forth
             herein.. DEALER agrees to follow alllocal, state or nationalcodes and laws regarding the
             marketing and installation of the SYSTEMS in such given territory.

          B. ln the event that SSAC     should have to retain an attorney to assist           it   in collecting a
             delinquent account, the DEALER shall become liable for all                               reasonable
             collection fees and costs.

          C. lf SSAC should decide to enter a civil action to obtain a                     any                 by
             DEALER, the case can be entered in a court
             Massachusetts, and SSAC can obtain service                                                  sending
             DEALER a copy of the legalprocess pursuant to                                    ga      statue, and
             DEALER will not contest the court's                              srgn                   nt DEALER
             hereby waives the DEALER's right to a jury                na
          D. lf any provision contained in this                                       to be unenforceable, the
             court shallonly amend this                                      nt            to remove the illegal
             provision. And the remainder of                                           shallremain in full force
             and effect.



This Agreement is binding upon              wh ose                     appear below



Dana Taylor, President                                           ofD
SonicSolutions
                                                  (Type or Prtnt Name)      DEALER

                                                      I   P4r'                       Bh
                                                  Company Name ta be listed as dealer


                                                  Titla of signee
